Citation Nr: 1107206	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  09-03 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left knee 
tendinitis, status post meniscal repair with knee pain ("left 
knee disorder").

2.  Entitlement to service connection for facial skin rashes.

3.  Entitlement to a compensable evaluation for status post 
excision of a pilonidal cyst.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs



ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from November 1988 to 
December 1991, from March to June 2003, and from March 2005 to 
May 2006, and also served in the United States Army Reserve.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto, that denied the Veteran's request to 
reopen his previously denied claim for service connection for a 
left knee disorder and denied service connection for hearing loss 
and facial skin rashes and increased ratings for right scalp 
parietal lipoma and excision of a pilonidal cyst.  The Veteran 
perfected an appeal only as to the matters of the compensable 
rating for the pilonidal cyst, and service connection for the 
left knee disorder and facial skin rashes.

In his February 2009 substantive appeal, the Veteran requested to 
testify during a hearing at the RO before a Veterans Law Judge.  
However, in a later-dated February 2009 signed statement, he 
withdrew his hearing request and did not request that the hearing 
be rescheduled.  The Board finds that all due process 
requirements were met regarding the Veteran's hearing request. 


FINDINGS OF FACT

1.  A June 1996 rating decision denied the Veteran's claim for 
service connection for a left knee disorder, finding that the 
evidence of record did not show a chronic post service left knee 
disorder related to his active military service.  The Veteran was 
notified in writing of the RO's determination and his appellate 
rights and did not perfect an appeal.

2.  July 1997 and September 2003 rating decisions declined to 
reopen the previously denied claim for service connection for a 
left knee disorder, finding that the evidence added to the record 
did not show a chronic residual post service left knee disorder 
related to the Veteran's military service.  The Veteran was 
notified in writing of the RO's determinations and his appellate 
rights and did not perfect an appeal.

3.  The evidence added to the record since the September 2003 
decision that declined to reopen the claim for service connection 
for a left knee disorder is cumulative and does not raise a 
reasonable possibility of substantiating the claim.

4.  The objective and probative medical and other credible 
evidence of record preponderates against a finding that the 
Veteran has facial skin rashes related to his active military 
service.

5.  Resolving all doubt in the Veteran's favor, the status post 
pilonidal cyst is manifested by painful scarring.   


CONCLUSIONS OF LAW

1.  The September 2003 rating decision that declined to reopen 
the previously denied claim for service connection for a left 
knee disorder is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence presented since the September 2003 RO decision 
that declined to reopen the previously denied claim for service 
connection for a left knee disorder is not new and material and 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2010).

3.  Facial skin rashes were not incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.6, 3.102, 3.159, 3.303 (2010).

4.  The schedular criteria for a ten percent rating for an 
excisional pilonidal cyst are met.  38 U.S.C.A. §§ 1155, 5103, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.118, 
Diagnostic Code 7805 (2008) and (2010), as in effect prior to and 
after October 23, 2008.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

In June 2006 and September 2008 letters, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the appellant 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The AOJ 
notified the Veteran of information and evidence necessary to 
substantiate his claims.  He was notified of the information and 
evidence that VA would seek to provide and the information and 
evidence that he was expected to provide.  In the June 2006 
letter, the Veteran was informed of how VA determines disability 
ratings and effective dates, as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The United States Court of Appeals for Veterans Claims (Court) 
has provided specific guidance as to adequate notice in cases 
concerning new and material evidence.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In this case, the Board finds that the 
Appellant has received adequate notice consistent with the 
Court's holding in Kent in the June 2006 letter.

VA has done everything reasonably possible to assist the Veteran 
with respect to his claims for benefits in accordance with 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service 
treatment and personnel records and VA and private records have 
been associated with the claims file, to the extent available.  
All reasonably identified and available medical records have been 
secured.

In conjunction with his service connection and increased rating 
claim, the Veteran underwent a VA examination in November 2006 
and the record reflects that the examiner provided a written 
report of findings from which the Board may make an equitable 
determination.

The Board finds the duties to notify and assist have been met.  

II.	Factual Background and Legal Analysis

A.	New and Material Evidence

A June 1996 rating decision denied the Veteran's claim for 
entitlement to service connection for a left knee disorder on the 
basis that there was no evidence of a post service chronic 
residual disability incurred during active service.  The Veteran 
was advised in writing of the RO's determination and his 
appellate rights and did not appeal.  The decision is final.  38 
U.S.C.A. § 7105.  

July 1997 and September 2003 rating decisions declined to reopen 
the previously denied claim for service connection for a left 
knee disorder, finding that there was no evidence of a post 
service left knee disability incurred in or aggravated by the 
Veteran's military service.  The Veteran was notified in writing 
of the RO's determinations and his appellate rights and did not 
appeal.  The decisions are final.  Id. 

A claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

Evidence that is solely cumulative or repetitious in character 
will not serve as a basis for reconsideration of a previous 
decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998), stressed that under the regulation new evidence could 
be material if that evidence provided "a more complete picture of 
the circumstances surrounding the origin of a Veteran's injury or 
disability, even where it will not eventually convince the Board 
to alter its ratings decision." Id. at 1363.  See also Shade v. 
Shinseki, 24 Vet. App. 110, 117 (2010) (interpreting the language 
of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening 
a previously denied claim).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

An application to reopen the appellant's claim was received in 
May 2006.  The evidence added to the record since the September 
2003 rating decision includes VA medical records and examination 
reports, dated from 2006 to 2009, and written statements from the 
Veteran in support of his claim.  Service treatment records from 
2005-2006 make no reference to left knee problems.  

The VA medical records added to the record reflect that the 
Veteran's medical problems include arthralgias and a past medical 
history of left knee meniscal repair.

Such evidence is new in the sense that it has not previously been 
before the VA. However, it is essentially cumulative in nature in 
that it continues to show only a history of a left knee disorder.  
It does not include evidence suggesting that current left knee 
pathology had its onset or is otherwise related to service (the 
basis for the previous denials), nor does it otherwise raise a 
reasonable possibility of substantiating the claim.  Indeed, the 
record remains negative for any competent medical evidence of a 
chronic post service left knee disorder related to the Veteran's 
active military service.  

Consequently, the Board finds that the evidence received since 
the September 2003 RO decision that declined to reopen the 
previously denied claim for service connection for a left knee 
disorder is cumulative of the evidence previously considered by 
the RO and does not raise a reasonable possibility of 
substantiating the claim to warrant reconsideration of the merits 
of the claim on appeal.  As the evidence received since the 
September 2003 RO decision that declined to reopen the claim for 
service connection for a left knee disorder is not new and 
material, it follows that the claim for service connection for a 
left knee disorder may not be reopened.

B.	Service Connection

The Board has reviewed all the evidence in the Veteran's claims 
file that includes his written contentions, service treatment and 
personnel records, and private and VA medical records and 
examination reports, dated from 1995 to 2009.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or fails to 
show, with respect the claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

The Veteran seeks service connection for facial skin rashes.  In 
his February 2009 substantive appeal, he maintained that his 
private physician gave him topical creams to treat the rashes.  
Thus, he believes that service connection is warranted for this 
disorder.  Upon review of the probative evidence of record, the 
Board concludes that preponderance of the evidence is against the 
Veteran's claim and it will be denied.

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Further, service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty or inactive duty for training, or for disability 
resulting from injury incurred during a period of inactive duty 
training.  38 U.S.C.A. §§ 101(24), 1110, 1131; 38 C.F.R. § 3.6.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. 
§ 3.303(a).

A veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Service treatment records indicate that, when examined for 
separation from service in December 1991, the Veteran denied 
having skin diseases and his face was normal on clinical 
evaluation at that time.  Subsequent service treatment records 
are not referable to complaints or diagnoses of, or treatment 
for, facial skin rashes.

Post service, the November 2006 VA examination report is not 
referable to a diagnosis of a facial skin rash.  

VA medical records, dated from 1995 to 2009, include an April 
2007 screening record in which the Veteran reported having a 
persistent papular or nodular skin rash after serving in Iraq.  
However, the clinical records are not otherwise referable to 
complaints or diagnosis of, or treatment for, facial skin rashes 
nor were skin rashes included among the list of the Veteran's 
medical problems. 

The Veteran has contended that service connection should be 
granted for facial skin rashes.  No facial skin rashes were found 
on separation from service.  Moreover, on VA examination after 
the Veteran's separation from service, there was no showing that 
the Veteran had facial skin rashes.  Furthermore, the Veteran has 
submitted no evidence to show that he currently has facial skin 
rashes.  In short, no medical opinion or other medical evidence 
showing that the Veteran currently has facial skin rashes has 
been presented.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); see also Degmetich and Brammer, supra.

The Veteran is competent to state that he has a facial rash, 
however, his claims to this effect are contradicted by the 
clinical evidence.  On VA dermatology examination in November 
2006, there was no facial rash detected and the skin was normal 
other than the pilonidal cyst residuals.  In fact, there is no 
clinical corroboration that the Veteran has or ever had a facial 
skin rash.  The Board finds that the Veteran's claim to this 
effect is not credible.  

The evidence in this case is not so evenly balanced as to allow 
application of the benefit-of-the-doubt rule as required by law 
and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
The preponderance of the objective and probative medical evidence 
of record is against the Veteran's claim for service connection 
for facial skin rashes, and his claim must be denied.

C.	Compensable Rating

The present appeal involves the Veteran's claim that the severity 
of his service-connected excised pilonidal cyst warrants a higher 
disability rating.  Disability evaluations are determined by the 
application of the Schedule for Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service- connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Historically, the record reflects that, in the June 1996 rating 
decision, the RO granted service connection for excision of a 
pilonidal cyst (claimed as spinal surgery) and awarded a 
noncompensable disability evaluation under Diagnostic Code 7805.  

In May 2006, the RO received the Veteran's current claim for a 
compensable rating for his excised pilonidal cyst (claimed as a 
back condition).  In his February 2009 substantive appeal, the 
Veteran said that the cyst was removed three times, including 
once at Fort Hood, once by VA, and once while he was in Kuwait.

During the pendency of this appeal, the rating criteria for 
evaluating scars were amended.  See 38 C.F.R. § 4.118, effective 
for claims received by VA on or after October 23, 2008.  See also 
74 Fed.Reg. 54708 (Sept. 23, 2008) (codified as amended at 
38 C.F.R. § 4.118 (2010).  As the Veteran's claim for a 
compensable rating was received in 2006, the new rating criteria 
are not for application in his case.

Under the applicable rating criteria of 38 C.F.R. § 4.118, 
Diagnostic Code 7805, provides that scars (other than head, neck, 
or face scars) are to be rated on limitation of function of 
affected part.  Diagnostic Code 7804 provides a 10 percent rating 
for superficial scars that are painful on examination.  Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is one 
not associated with underlying soft tissue damage.  Note (2) 
provides that a 10 percent rating will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable rating.  38 C.F.R. § 4.118. 
Diagnostic Code 7804 also directs the rater to see 38 C.F.R. § 
4.68 (amputation rule).  38 C.F.R. § 4.118.

However, the Board notes that Diagnostic Code 7801 is also 
relevant to this case. Diagnostic Code 7801 provides ratings for 
scars, other than the head, face, or neck, that are deep or that 
cause limited motion.  Scars that are deep or that cause limited 
motion in an area or areas exceeding 6 square inches (39 sq. cm.) 
are rated 10 percent disabling.  Scars in an area or areas 
exceeding 12 square inches (77 sq. cm.) are rated 20 percent 
disabling.  Scars in an area or areas exceeding 72 square inches 
(465 sq. cm.) are rated 30 percent disabling.  Scars in an area 
or areas exceeding 144 square inches (929 sq. cm.) are rated 40 
percent disabling.  Note (1) to Diagnostic Code 7801 provides 
that scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of extremities 
or trunk, will be separately rated and combined in accordance 
with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.

Upon review of the probative medical evidence of record, the 
Board finds that a minimal compensable rating is warranted for 
the Veteran's excised pilonidal cyst.  VA outpatient records 
reflect that, in December 2004, the Veteran underwent a second 
excision of his pilonidal cyst.  

Service treatment records show that, in July 2005, the Veteran 
was again treated for excision of his pilonidal cyst in Kuwait.  
These records reflect his reported history of continued drainage 
problems since his previous surgery and that it hurt to sit.  He 
was evaluated for a possible fistula and underwent a pilonidal 
cystectomy.  When seen in September 2005, the Veteran's incision 
was healed and he was advised to avoid prolonged sitting and sit 
ups for two weeks.  

When seen in October 2005 for follow up, service treatment 
records indicate that the Veteran complained of sacral pain.  
Results of a computed tomography (CT) of his pelvis to evaluate 
his pilonidal cyst revealed increased soft tissue density 
adjacent to the tip of the coccyx.  No abscess was identified and 
there was no evidence of cellulitis or osteomyelitis.  The 
impression was likely postsurgical changes without evidence of 
recurrent abscess.  There was no evidence of a cyst upon physical 
examination by a surgeon and orthopedic evaluation revealed no 
evidence of bony changes to the sacrum or coccyx.  It was noted 
that his sacral pain was likely related to the pilonidal cyst.  
He was advised to minimize activities requiring prolonged sitting 
and allow frequent position changes.

A December 2005 service clinical record includes the Veteran's 
complaints of low back pain when doing sit ups.  He reported his 
past medical history of two pilonidal cyst removals from his 
lower back with no further complaints at the time.  He denied 
having drainage or discharge.  Objectively, his coccyx was noted 
to have old pilonidal cystectomy scars present without 
tenderness, or masses.  He was advised to avoid sit ups for 90 
days.

An August 2006 VA outpatient record includes the Veteran's 
complaint of low back pain after pilonidal cyst surgery.  He had 
pain after prolonged sitting and needed to sit inadequately that 
caused his back pain.  Objectively, there were no findings 
referable to the excised cyst and musculoskeletal and 
neurological examination findings were essentially within normal 
limits.  The clinical assessment was that the Veteran had pain in 
his coccyx due to the surgery and had been told that this was not 
going to improve.  He needed to change position constantly and 
bear weight in the buttock instead of the coccyx.  

During the November 2006 VA examination, the examiner noted the 
Veteran's history of three surgeries for his pilonidal cyst, most 
recently in 2005, and that he said that he took Naproxen twice a 
day.  He complained of pain in the lumbosacral area and 
sleepiness.  Objectively, the Veteran had a vertical linear scar 
with hyper pigmented borders in his lumbosacral area.  There was 
no disfigurement associated with the scar and no report of pus-
filled cysts.  The diagnoses included recurrent pilonidal cyst.  
The examiner commented that the Veteran's skin conditions (status 
post parietal skull growth and pilonidal cyst) did not affect his 
ability to perform his normal daily activities or engage in 
gainful activity.

A January 2007 VA outpatient general surgery consultation record 
indicates that the Veteran was status two excised pilonidal cysts 
and had persistent pain in the area.  Objectively, he was not in 
acute pain or distress.  Examination of his back/gluteus revealed 
a well-healed longitudinal scar with (no?) drainage, erythema, 
signs of infection or fluid collection, and discomfort to 
palpation in the area.  The assessment noted the Veteran's 
history of pilonidal cyst excision in 2005 and 2006 and current 
complaints of persistent pain in the area.  He was without signs 
of recurrence and was well-healed.  The Veteran was to be 
referred to the pain management clinic for possible local control 
and no surgical management was indicated.

An October 2007 VA outpatient record indicates that the Veteran 
had chronic low back pain secondary to degenerative discogenic 
disease as shown on x-ray.  

A January 2008 VA psychologist's note is to the effect that the 
Veteran had backaches that were likely the result of chronic 
tension and constant driving over rough roads in service.

In an unappealed October 2009 rating decision, the RO denied the 
Veteran's claim for service connection for minimal degenerative 
disc disease (claimed as a back condition).

The Veteran has complained of pain in the area of the pilonidal 
cyst and at times this has been attributed to the surgery for 
removal of the cyst.  Resolving all doubt in the Veteran's favor, 
the Board finds that the scarring status-post pilonidal cyst 
excision is painful and tender and warrants a 10 percent rating.  
There is no basis for any higher evaluation.  

The Board also finds that there is no evidence of an exceptional 
or unusual disability picture with related factors, such as 
marked interference with employment or frequent periods of 
hospitalization, so as to warrant referral of the case to 
appropriate VA officials for consideration of an extra schedular 
rating under 38 C.F.R. § 3.321(b)(1) (2010).  Here, the rating 
criteria reasonably describe the Veteran's disability levels and 
symptomatology, and provide for greater evaluations for 
additional or more severe symptoms; thus, his disability picture 
is contemplated by the rating schedule, and the assigned 
schedular evaluations are, therefore, adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for 
extraschedular consideration is not warranted.


ORDER

New and material evidence having not been received, the claim of 
entitlement to service connection for a left knee disorder is not 
reopened.

Service connection for facial skin rashes is denied.

A ten percent rating for an excised pilonidal cyst is allowed, 
subject to the regulations governing the award of monetary 
benefits.




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


